         Case 1:19-cr-00410-KPF Document 119 Filed 11/17/20 Page 1 of 2




                                                     MEMO ENDORSED

                                                     November 17, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:     United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

        A change of plea hearing is currently scheduled for Mr. Taylor on November 20, 2020.
In light of recent events, and with the consent of the government, I respectfully request an
adjournment of the hearing to early December.

       As the Court is aware, the change of plea hearing has been adjourned several times,
most recently because the government and I were in renewed discussions about whether a new,
reduced, plea offer would be made in light of Mr. Taylor’s ongoing medical issues. A phone
meeting was held with AUSA Wolf and his supervisors on November 3, 2020. Yesterday, I
was informed by Mr. Wolf that the government had decided not to make a new plea offer to
Mr. Taylor.

       In light of this decision, I need time to speak with Mr. Taylor to prepare him for the
original guilty plea. This is made more difficult by Mr. Taylor’s hearing difficulties, which
seem to be worsening, therefore requiring, in my opinion, an in-person meeting with Mr.
Taylor. It also appears that cognitively Mr. Taylor understands me better in person than on
the phone. For the same reason, I believe an in-person change of plea hearing is preferred over
a video or telephonic conference.

        On a personal front, I am currently quarantining in advance of Thanksgiving to allow
for a family gathering that includes elderly people. I am therefore greatly reluctant to meet
individuals outside of my family in person before Thanksgiving.

       Finally, before any change of plea takes place, I will be filing a motion with the Court to
request that the Court find “exceptional reasons” under 18 U.S.C. § 3145(c) to waive the
mandatory detention provision of 18 U.S.C. § 3143 upon entry of Mr. Taylor’s plea. It is hard
to imagine a more exceptional reason than the worsening COVID-19 pandemic, which caused
the Court to release Mr. Taylor in the first place. I am currently awaiting word from the
government as to whether it will oppose such a motion.
         Case 1:19-cr-00410-KPF Document 119 Filed 11/17/20 Page 2 of 2



       For all these reasons, I respectfully ask that the current change of plea conference is
adjourned to early December, ideally to some day during the week of December 7th. If granted,
Mr. Taylor consents to an exclusion of time under the Speedy Trial Act from November 20,
2020 to the next date set by the Court.

       Thank you for your consideration.


                                                  Respectfully submitted,

                                                          /s/

                                                  Florian Miedel
                                                  Attorney for Clifford Taylor



cc:    AUSA Daniel Wolf


Application GRANTED. However, the Court is disinclined to grant
further extensions. The conference scheduled for November 20,
2020, is hereby ADJOURNED to December 10, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, NY.

It is further ORDERED that time is excluded under the Speedy
Trial Act between November 17, 2020, and December 10, 2020. The
Court finds that the ends of justice served by excluding such
time outweigh the interests of the public and the defendant in a
speedy trial because it will allow the defense to discuss Mr.
Taylor's plea in person and to prepare the anticipated motion.



Dated:     November 17, 2020                     SO ORDERED.
           New York, New York



                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
